                 Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.49 Page 1 of 29



                   1   STANLEY J. PANIKOWSKI (Bar No. 224232)
                       stanley.panikowski@dlapiper.com
                   2   DLA PIPER LLP (US)
                       401 B Street, Suite 1700
                   3   San Diego, CA 92101
                       Tel: 619.699.2700
                   4   Fax: 619.699.2701
                   5   Tamar Y. Duvdevani (pro hac vice) (NY Bar No. 4148847)
                       tamar.duvdevani@dlapiper.com
                   6   Matthew N. Ganas (pro hac vice) (NY Bar No. 5070636)
                       matt.ganas@dlapiper.com
                   7   DLA PIPER LLP (US)
                       1251 Avenue of the Americas
                   8   New York, New York 10020-1104
                       Tel: 212.335.4500
                   9   Fax: 212.335.4501
                  10   Attorneys for Defendant NIKE, Inc.
                  11                          UNITED STATES DISTRICT COURT
                  12                       SOUTHERN DISTRICT OF CALIFORNIA
                  13
                  14   KAWHI LEONARD,                             CASE NO. 19-cv-01035-BAS-BGS
                  15                 Plaintiff,                   ANSWER AND COUNTERCLAIMS
                                                                  TO COMPLAINT FOR
                  16          v.                                  DECLARATORY RELIEF
                  17   NIKE, INC.                                 JURY TRIAL DEMANDED
                  18                 Defendant.
                  19
                  20         Defendant NIKE, Inc. (“NIKE”) hereby submits its Answer and
                  21   Counterclaims to Plaintiff Kawhi Leonard’s Complaint for Declaratory Relief.
                  22         1.     Denies for lack of sufficient knowledge or information to form a belief
                  23   about the truth (hereafter “denies for lack of sufficient knowledge or information”)
                  24   of each allegation in Paragraph 1 of the Complaint, except admits that Plaintiff was
                  25   drafted to the National Basketball Association (the “NBA”) in 2011.
                  26         2.     Denies each allegation in Paragraph 2 of the Complaint, except admits
                  27   that Plaintiff had an endorsement deal with NIKE that was effective from October
                  28   1, 2011 to September 30, 2018 (hereinafter, the “Contract”).
DLA P IPER LLP (US)     EAST\168046712.2
     SAN DIEGO                                                -1-
                                          ANSWER AND COUNTERCLAIMS TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                      19-cv-01035-BAS-BGS
                 Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.50 Page 2 of 29



                   1         3.      Denies each allegation in Paragraph 3 of the Complaint, except admits
                   2   that NIKE filed an application for copyright registration of the logo and design
                   3   NIKE owns and developed in connection with the Contract (hereinafter, the “Claw
                   4   Design”). NIKE further avers that the design that Leonard created and the Claw
                   5   Design that NIKE’s designers created and that NIKE subsequently registered with
                   6   the Copyright Office are distinct works, as seen below:
                   7                Leonard’s Work                     NIKE’s Copyrighted Claw Design
                   8
                   9
                  10
                  11
                  12
                  13
                  14
                  15
                  16         4.      Denies for lack of sufficient knowledge or information each allegation
                  17   in Paragraph 4 of the Complaint, except admits that NIKE has objected to
                  18   Plaintiff’s commercial use of the Claw Design.
                  19         5.      Denies each allegation in Paragraph 5 of the Complaint, except admits
                  20   that the Complaint alleges and seeks a declaratory judgment concerning the issues
                  21   of non-infringement, copyright ownership, and fraud on the Copyright Office.
                  22         6.      Admits the allegations in Paragraph 6 of the Complaint.
                  23         7.      Avers that Paragraph 7 of the Complaint asserts a legal conclusion to
                  24   which no response is required. To the extent a response is required, admits that
                  25   personal jurisdiction exists over NIKE in the State of California.
                  26         8.      Denies that venue is proper in this Court in view of the Contract’s
                  27   valid and enforceable forum selection clause that establishes an Oregon court as the
                  28   exclusive venue to hear this action. Admits that in the absence of the Contract’s
DLA P IPER LLP (US)    EAST\168046712.2
     SAN DIEGO                                                   -2-
                                           ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                      19-cv-01035-BAS-BGS
                 Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.51 Page 3 of 29



                   1   governing forum selection clause, venue in this Court would otherwise be proper
                   2   pursuant to 29 U.S.C. § 1391.
                   3           9.     Admits that Plaintiff is an American professional basketball player,
                   4   and denies for lack of sufficient knowledge or information the remaining
                   5   allegations in Paragraph 9 of the Complaint.
                   6           10.    Admits the allegations in Paragraph 10 of the Complaint.
                   7           11.    Admits the allegation in Paragraph 11 of the Complaint.
                   8           12.    Admits that Plaintiff is an American professional basketball player and
                   9   that Plaintiff played for the Toronto Raptors of the NBA at the time of the
                  10   Complaint’s filing but denies that Plaintiff is currently playing for the Toronto
                  11   Raptors.
                  12           13.    Admits upon information and belief the allegations in Paragraph 13 of
                  13   the Complaint.
                  14           14.    Admits upon information and belief the allegations in Paragraph 14 of
                  15   the Complaint.
                  16           15.    Denies for lack of sufficient knowledge or information each allegation
                  17   in Paragraph 15 of the Complaint.
                  18           16.    Admits that Plaintiff has worn jersey number “2” when playing for the
                  19   San Antonio Spurs and Toronto Raptors in the NBA and denies for lack of
                  20   sufficient knowledge or information each other allegation in Paragraph 16 of the
                  21   Complaint.
                  22           17.    Denies for lack of sufficient knowledge or information the allegations
                  23   in Paragraph 17 of the Complaint.
                  24           18.    Denies for lack of sufficient knowledge or information the allegations
                  25   in Paragraph 18 of the Complaint and avers that the “Leonard Logo,” as that term
                  26   defined therein and used throughout the Complaint, differs from the Claw Design
                  27   developed in connection with the Contract and owned by NIKE.
                  28   /////
DLA P IPER LLP (US)     EAST\168046712.2
     SAN DIEGO                                                    -3-
                                            ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                       19-cv-01035-BAS-BGS
                 Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.52 Page 4 of 29



                   1         19.    Denies for lack of sufficient knowledge or information the allegations
                   2   in Paragraph 19 of the Complaint.
                   3         20.    Admits the allegations in Paragraph 20 of the Complaint.
                   4         21.    Admits the allegations in Paragraph 21 of the Complaint.
                   5         22.    Admits Paragraph 22 of the Complaint partially quotes from the
                   6   Contract’s introductory paragraph. Except as so admitted, denies the allegations in
                   7   Paragraph 22 of the Complaint, and refers to the Contract for the true, complete and
                   8   accurate contents thereof.
                   9         23.    Admits the allegations in Paragraph 23 of the Complaint.
                  10         24.    Admits that NIKE created and provided a number of proposed designs
                  11   to Leonard in connection with the Contract, and except as so admitted, denies the
                  12   allegations in Paragraph 24 of the Complaint.
                  13         25.    Admits that Leonard forwarded to NIKE a design sketch of a hand that
                  14   incorporated the initials “KL” and the number 2 that appears in Paragraphs 2, 8 and
                  15   26 and Exhibit E to the below Counterclaims, and except as so admitted, denies the
                  16   allegations in Paragraph 25 of the Complaint.
                  17         26.    Admits that NIKE created and provided a number of proposed designs
                  18   to Leonard in connection with the Contract in or around the Spring of 2014, some
                  19   but not all of which comprised of a hand that incorporates the initials “KL” and the
                  20   number 2, and except as so admitted, denies the allegations in Paragraph 26 of the
                  21   Complaint.
                  22         27.    Denies the allegations in Paragraph 27 of the Complaint.
                  23         28.    Admits that NIKE created and provided additional proposed designs to
                  24   Leonard in connection with the Contract in or around June 2014, some but not all of
                  25   which comprised of a hand that incorporates the initials “KL” and the number 2,
                  26   and except as so admitted, denies the allegations in Paragraph 28 of the Complaint.
                  27         29.    Admits that Leonard approved one of the proposed designs that NIKE
                  28   created and provided in or around June 2014 that comprised of a hand that
DLA P IPER LLP (US)     EAST\168046712.2
     SAN DIEGO                                                 -4-
                                          ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                     19-cv-01035-BAS-BGS
                 Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.53 Page 5 of 29



                   1   incorporates the initials “KL” and the number 2, for the purpose of affixing that
                   2   design to NIKE merchandise in connection with the Contract, and except as so
                   3   admitted, denies the allegations in Paragraph 29 of the Complaint.
                   4         30.    Admits that the agreed-upon logo was not previously registered by any
                   5   third party as of June 2014, and except as so admitted, denies the allegations in
                   6   Paragraph 30 of the Complaint.
                   7         31.    Denies the allegations in Paragraph 31 of the Complaint.
                   8         32.    Denies the allegations in Paragraph 32 of the Complaint.
                   9         33.    Denies the allegations in Paragraph 33 of the Complaint.
                  10         34.    Denies the allegations in Paragraph 34 of the Complaint.
                  11         35.    Denies the allegations in Paragraph 35 of the Complaint.
                  12         36.    Admits that NIKE filed an application with the U.S. Copyright Office
                  13   to register a work entitled “Kawhi Leonard Logo,” and except as so admitted,
                  14   denies the allegations in Paragraph 36 of the Complaint.
                  15         37.    Admits that NIKE’s application for registration of the Claw Design
                  16   was granted and given Registration No. VA0002097900 (the “Registration”), and
                  17   except as so admitted, denies the remaining allegations in Paragraph 37 of the
                  18   Complaint, including that the Registration covers the “Leonard Logo” as that term
                  19   is defined in the Complaint.
                  20         38.    Admits that NIKE claimed authorship and all necessary rights and
                  21   permissions to the Claw Design subject to the Registration, and except as so
                  22   admitted, denies the remaining allegations in Paragraph 38 of the Complaint,
                  23   including that any of NIKE’s representations to the Copyright Office made in
                  24   connection with the Registration pertained to the “Leonard Logo” as that term is
                  25   defined in the Complaint.
                  26         39.    Admits that NIKE claimed that the Claw Design subject to the
                  27   Registration was authored in 2014 and first published on October 28, 2014, and
                  28   except as so admitted, denies the remaining allegations in Paragraph 39 of the
DLA P IPER LLP (US)     EAST\168046712.2
     SAN DIEGO                                                  -5-
                                          ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                     19-cv-01035-BAS-BGS
                 Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.54 Page 6 of 29



                   1   Complaint, including that any of NIKE’s representations to the Copyright Office
                   2   made in connection with the Registration pertained to the “Leonard Logo” as that
                   3   term is defined in the Complaint.
                   4         40.    Denies the allegations in Paragraph 40 of the Complaint.
                   5         41.    Admits that NIKE did not notify Leonard of its intention to apply for
                   6   the Registration or notify Leonard when the Registration was granted, and except as
                   7   so admitted, denies the remaining allegations in Paragraph 41 of the Complaint,
                   8   including that the Registration covers the “Leonard Logo” as that term is defined in
                   9   the Complaint.
                  10         42.    Admits upon information and belief that on November 9, 2017
                  11   Leonard applied for and subsequently received registration of two trademarks in
                  12   three different categories of registration, and except as so admitted, denies the
                  13   remaining allegations in Paragraph 42 of the Complaint, including that Plaintiff’s
                  14   trademark registrations are directed to the “Leonard Logo” as that term is defined in
                  15   the Complaint.
                  16         43.    Denies the allegations in Paragraph 43 of the Complaint.
                  17         44.    Denies for lack of sufficient knowledge or information the allegations
                  18   in Paragraph 44 of the Complaint.
                  19         45.    Admits that on December 21, 2018, John Matterazzo, NIKE’s VP &
                  20   Global Counsel for Sports Marketing, wrote to one of Leonard’s representatives
                  21   stating that NIKE owns the Claw Design and the Registration, and demanded that
                  22   Leonard cease using the Claw Design on non-NIKE merchandise, and refers to that
                  23   communication for the true, complete and accurate contents thereof. Except as so
                  24   admitted, denies the remaining allegations in Paragraph 45 of the Complaint,
                  25   including that NIKE’s December 21, 2018 letter pertained to any claim of rights in
                  26   or to the “Leonard Logo” as that term is defined in the Complaint.
                  27         46.    Admits that on January 30, 2019, Leonard’s counsel responded to
                  28   NIKE’s December 21, 2018 letter by requesting that NIKE rescind the Registration
DLA P IPER LLP (US)     EAST\168046712.2
     SAN DIEGO                                               -6-
                                          ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                     19-cv-01035-BAS-BGS
                 Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.55 Page 7 of 29



                   1   and by informing NIKE that Leonard intended to continue to use the Claw Design
                   2   on non-NIKE merchandise and that he might affix the Claw Design to “the
                   3   basketball shoes he will personally be wearing,” and further refers to that
                   4   communication for the true, complete and accurate contents thereof. Except as so
                   5   admitted, denies the remaining allegations in Paragraph 46 of the Complaint,
                   6   including that the January 30, 2019 letter pertained to the “Leonard Logo” as that
                   7   term is defined in the Complaint.
                   8           47.    Admits that on March 11, 2019, NIKE, through its counsel, responded
                   9   to the January 30, 2019 letter reinforcing that it owns all intellectual property rights
                  10   in the Claw Design and demanding that Plaintiff cease and desist from unauthorized
                  11   use of the Claw Design, and further refers to that communication for the true,
                  12   complete and accurate contents thereof. Except as so admitted, denies the
                  13   remaining allegations in Paragraph 47 of the Complaint, including that the
                  14   March 11, 2019 letter pertained to the “Leonard Logo” as that term is defined in the
                  15   Complaint.
                  16                   ANSWER TO PLAINTIFF’S CLAIM FOR RELIEF
                  17                                   (Declaratory Judgment)
                  18           48.    In answer to the allegations in Paragraph 48 of the Complaint, NIKE
                  19   realleges each admission, averment and denial set forth hereinabove in response to
                  20   Paragraphs 1-47 of the Complaint.
                  21           49.    Admits that an actual controversy exists between NIKE and Plaintiff,
                  22   and except as so admitted, denies the remaining allegations in Paragraph 49 of the
                  23   Complaint.
                  24           50.    Denies the allegation in Paragraph 50 of the Complaint, and avers that
                  25   Paragraph 50 of the Complaint asserts a legal conclusion to which no response is
                  26   required.
                  27   /////
                  28   /////
DLA P IPER LLP (US)     EAST\168046712.2
     SAN DIEGO                                                   -7-
                                            ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                       19-cv-01035-BAS-BGS
                 Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.56 Page 8 of 29



                   1           51.    Denies the allegation in Paragraph 51 of the Complaint, and avers that
                   2   Paragraph 51 of the Complaint asserts a legal conclusion to which no response is
                   3   required.
                   4           52.    Denies the allegations in Paragraph 52 of the Complaint, and avers that
                   5   Paragraph 52 of the Complaint asserts legal conclusions to which no response is
                   6   required.
                   7           53.    Denies the allegation in Paragraph 53 of the Complaint, avers that the
                   8   Registration is not directed to the “Leonard Logo” as that term is defined in the
                   9   Complaint, and further avers that Paragraph 53 of the Complaint asserts a legal
                  10   conclusion to which no response is required.
                  11           54.    Denies the allegation in Paragraph 54 of the Complaint, avers that the
                  12   Registration is not directed to the “Leonard Logo” as that term is defined in the
                  13   Complaint, and further avers that Paragraph 54 of the Complaint assert a legal
                  14   conclusion to which no response is required.
                  15           55.    Denies the allegation in Paragraph 55 of the Complaint that NIKE
                  16   defrauded the Copyright Office, avers that the Registration is not directed to the
                  17   “Leonard Logo” as that term is defined in the Complaint, and further avers that
                  18   Paragraph 55 of the Complaint assert a legal conclusion to which no response is
                  19   required.
                  20           56.    Admits that Plaintiff seeks a declaratory judgment on the grounds
                  21   enumerated in Paragraph 56 of the Complaint, denies that Plaintiff is entitled to any
                  22   of the declaratory judgments sought in Paragraph 56 or the Prayer for Relief section
                  23   of the Complaint, and avers that the Registration is not directed to the “Leonard
                  24   Logo” as that term is defined in the Complaint.
                  25   /////
                  26   /////
                  27   /////
                  28   /////
DLA P IPER LLP (US)     EAST\168046712.2
     SAN DIEGO                                                   -8-
                                            ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                       19-cv-01035-BAS-BGS
                 Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.57 Page 9 of 29



                   1                               AFFIRMATIVE DEFENSES
                   2         NIKE states the following as affirmative defenses without conceding that
                   3   NIKE has either the burden of pleading or of persuasion as to each of these legal
                   4   principles.
                   5                           FIRST AFFIRMATIVE DEFENSE
                   6                                 (Failure to State a Claim)
                   7         57.     Plaintiff’s Complaint and each count therein fails to state facts
                   8   sufficient to constitute a claim for relief against NIKE.
                   9                          SECOND AFFIRMATIVE DEFENSE
                  10                                  (Copyright Ownership)
                  11         58.     Plaintiff’s Complaint and each count therein fails because NIKE, and
                  12   not Plaintiff, is the exclusive owner of the Claw Design subject to the Registration.
                  13         59.     The Claw Design is an original work of authorship and copyrightable
                  14   subject matter under the laws of the United States.
                  15         60.     The Claw Design was duly registered with the United States Copyright
                  16   Office by NIKE under Registration No. VA0002097900.
                  17         61.     In the Contract, Plaintiff expressly acknowledged that NIKE
                  18   exclusively owns all rights, title, and interest in any logos, copyrights, or other
                  19   intellectual property created by NIKE or Plaintiff in connection with the Contract.
                  20   The Claw Design subject to the Registration was created in connection with the
                  21   Contract, as Plaintiff’s own allegations confirm. (See Compl. ¶¶ 23-29.)
                  22         62.     In addition, Nike exclusively owns the Claw Design subject to the
                  23   Registration because NIKE designers authored the Claw Design on a “work-for-
                  24   hire” basis on behalf of NIKE, as an original work of authorship, and fixed the
                  25   Claw Design in a tangible medium of expression.
                  26         63.     Plaintiff did not author the Claw Design subject to the Registration.
                  27   On information and belief, Plaintiff has admitted such in published interview
                  28   statements. See Kiel, George, “The Oral History of Kawhi Leonard’s ‘Klaw’
DLA P IPER LLP (US)     EAST\168046712.2
     SAN DIEGO                                                -9-
                                           ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                      19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.58 Page 10 of 29



                  1   Logo,” Jun. 5, 2019, NiceKicks.com (attributing the following statements to
                  2   Plaintiff from an October 2014 interview: “I drew up the rough draft, sent it over
                  3   and they (Jordan Brand) made it perfect…I give the Jordan Brand team all the
                  4   credit because I’m no artist at all…They refined it and made it look better than I
                  5   thought it would ever be, and I’m extremely happy with the final version.”)
                  6   (available at: https://www.nicekicks.com/kawhi-leonard-says-claw-logo-idea/) (last
                  7   visited July 17, 2019). (See Ex. C to NIKE’s Counterclaims.)
                  8           64.    Leonard did not employ or commission the designers that authored the
                  9   Claw Design subject to the Registration on a “work-for-hire” basis.
                 10           65.    NIKE has not assigned or otherwise transferred any of its ownership
                 11   rights in or to the registered Claw Design to Plaintiff or any third-party.
                 12                           THIRD AFFIRMATIVE DEFENSE
                 13           (Improper Venue Based On Contractual Forum Selection Clause)
                 14           66.    The Contract between Plaintiff and NIKE contains a forum selection
                 15   clause requiring that any suit or action arising under the Contract be filed in a court
                 16   of competent jurisdiction in the State of Oregon.
                 17           67.    As set forth in NIKE’s motion to transfer pursuant to 28 U.S.C.
                 18   1404(a) filed concurrently herewith, the Contract’s forum selection clause requires
                 19   that this action be transferred from this Court to the District of Oregon.
                 20           68.    The Contract’s forum selection clause is valid and was not entered as
                 21   the result of any fraud or overreaching.
                 22           69.    Enforcement of the forum section clause would not be unreasonable or
                 23   unjust, and there is no public policy interest that would justify setting the forum
                 24   selection clause aside in favor of this judicial District.
                 25           70.    Plaintiff’s declaratory judgment claims, as well as NIKE’s defenses
                 26   and counterclaims asserted herein, all arise under the Contract because they relate
                 27   to the parties’ rights and obligations enumerated in the Contract, and because
                 28   /////
DLA P IPER LLP (US)    EAST\168046712.2
     SAN DIEGO                                                   -10-
                                           ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                      19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.59 Page 11 of 29



                  1   interpretation and application of the Contract’s provisions are necessary to resolve
                  2   the parties’ dispute.
                  3                               ADDITIONAL DEFENSES
                  4         NIKE reserves the right to assert additional defenses based on information
                  5   learned or obtained during discovery.
                  6         WHEREFORE, Defendant NIKE requests that:
                  7         (1) This Court transfer this action to the District of Oregon pursuant to 28
                  8   U.S.C. 1404(a) and the Contract’s valid and enforceable forum selection clause;
                  9         (2) Judgment be entered in NIKE’s favor as to the entire action, and dismiss
                 10   all claims by Plaintiff with prejudice;
                 11         (2) NIKE be awarded its costs and expenses of suit, including reasonable
                 12   attorneys’ fees, incurred in the defense of this action; and
                 13         (3) NIKE be awarded all such other and further relief as deemed just and
                 14   proper.
                 15                                   COUNTERCLAIMS
                 16         Pursuant to Fed. R. Civ. P. 13, Counterclaim-Plaintiff NIKE, Inc. (“NIKE”)
                 17   asserts the following Counterclaims against Counterclaim-Defendant Kawhi
                 18   Leonard (“Plaintiff”) and, by and through its counsel, alleges as follows:
                 19                                    INTRODUCTION
                 20         1.     In this action, Kawhi Leonard seeks to re-write history by asserting that
                 21   he created the “Claw Design” logo, but it was not Leonard who created that logo.
                 22   The “Claw Design” was created by a talented team of NIKE designers, as Leonard,
                 23   himself, has previously admitted.
                 24         2.     In his Complaint, Leonard alleges he provided a design to NIKE. That
                 25   is true. What is false is that the design he provided was the Claw Design. Not once
                 26   in his Complaint does Leonard display or attach either the design that he provided or
                 27   the Claw Design. Instead, he conflates the two, making it appear as though those
                 28   discrete works are one and the same. They are not. The images of the “rough draft”
DLA P IPER LLP (US)    EAST\168046712.2
     SAN DIEGO                                               -11-
                                          ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                     19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.60 Page 12 of 29



                  1   Leonard actually provided to NIKE and NIKE’s Claw Design are below:
                  2           Leonard’s “Rough Draft”                   NIKE’s Copyrighted Claw Design
                  3
                  4
                  5
                  6
                  7
                  8
                  9
                 10
                 11
                 12           3.     In light of the actual history of this dispute, by its Counterclaims, NIKE
                 13   requests a declaration of copyright ownership and asserts claims against Leonard for
                 14   copyright infringement, fraud on the Copyright Office, and breach of the Contract.
                 15                              SUMMARY OF THE DISPUTE
                 16
                 17           4.     As mentioned above, NIKE and Plaintiff entered into the Contract,
                 18   which was in effect from October 2011 through September 2018. The Contract sets
                 19   forth in clear and unambiguous terms Leonard’s acknowledgement of NIKE’s
                 20   ownership of all intellectual property created in connection with the Contract,
                 21   regardless of whether such intellectual property is created by Leonard or by NIKE.
                 22           5.     In connection with that Contract, NIKE’s designers, on a “work-for-
                 23   hire” basis, created the “Claw Design” (reproduced below) on NIKE’s behalf,
                 24   which NIKE subsequently registered with the United States Copyright Office
                 25   (Registration No. VA0002097900) (the “Registration”).
                 26   /////
                 27   /////
                 28   /////
DLA P IPER LLP (US)    EAST\168046712.2
     SAN DIEGO                                                   -12-
                                           ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                      19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.61 Page 13 of 29



                  1
                  2
                  3
                  4
                  5
                  6
                  7
                  8   (A true and correct copy of the Registration certificate issued to NIKE is attached
                  9   hereto as Exhibit B.)
                 10          6.      Leonard personally signed the Contract expressly acknowledging
                 11   NIKE’s exclusive ownership of all rights, title and interest in and to, among other
                 12   things, any logos, copyrights, or other intellectual property created in connection
                 13   with the Contract, including the Claw Design subject to the Registration.
                 14          7.      Through the following interview statements published on October 29,
                 15   2014, Plaintiff credited and lauded the NIKE design team for its creation and
                 16   development of the Claw Design in connection with the Contract:
                 17                  I drew up the rough draft, sent it over and they (Jordan Brand)
                                     made it perfect…I give the Jordan Brand team all the credit
                 18
                                     because I’m no artist at all…They refined it and made it look
                 19                  better than I thought it would ever be, and I’m extremely happy
                                     with the final version.”
                 20
                 21   See Kiel, George, “The Oral History of Kawhi Leaonard’s ‘Klaw’ Logo,” Jun. 5,
                 22   2019, NiceKicks.com (available at: https://www.nicekicks.com/kawhi-leonard-
                 23   says-claw-logo-idea/) (last visited July 17, 2019). (A copy of the publicly available
                 24   published article is attached hereto as Exhibit C)1.
                 25
                 26   1
                       This story originally published on October 29, 2014, under the title: “Kawhi Leonard Says ‘The
                      Claw’ Logo Was His Idea.” The story republished, under its new title, on June 5, 2019, two days
                 27   after Plaintiff filed the Complaint. The body of the republished story is otherwise the same as it
                      appeared in the original publication. (A copy of the original article as retrieved from the Internet
                 28   Archive’s “Way Back Machine” is attached hereto Exhibit D and is available at:
DLA P IPER LLP (US)
     SAN DIEGO
                      https://web.archive.org/web/20190604095321/https://www.nicekicks.com/kawhi-leonard-says-
                       EAST\168046712.2                              -13-
                                            ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                       19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.62 Page 14 of 29



                  1          8.      Although, by his own admission, Leonard did not author NIKE’s
                  2   registered Claw Design, Leonard did forward to NIKE the “rough draft” design
                  3   sketch referenced in his interview, during the iterative design process that took
                  4   place during the Contract term. As shown below, Leonard’s sketch incorporated
                  5   the concept of a hand, the initials “KL,” and the number “2”:
                  6
                  7
                  8
                  9
                 10
                 11
                 12   (Attached hereto as Exhibit E is a true and correct copy of the image that Plaintiff
                 13   sent to NIKE on or around April 14, 2014.)
                 14          9.      Leonard’s Complaint conflates the registered Claw Design with the
                 15   “rough draft” sketch shown above, seemingly referring to both of them as the so-
                 16   called “Leonard Logo,” even though they are plainly distinct works. NIKE does
                 17   not assert ownership of Leonard’s “rough draft” design above, even though, by
                 18   Leonard’s own admission, it was created during the Contract term (see Compl. ¶
                 19   18). However, the Claw Design subject to the Registration is owned exclusively by
                 20   NIKE pursuant to the clear terms of the Contract, and because NIKE’s designers,
                 21   and not Leonard, are the Claw Design’s original authors.
                 22          10.     Despite the Contract’s intellectual property ownership provision to
                 23   which Leonard agreed, and despite his prior public acknowledgement that NIKE
                 24   authored the Claw Design, Leonard has now decided that he, and not NIKE, is the
                 25   rightful owner of the registered Claw Design, and has gone even further to accuse
                 26   NIKE of committing fraud by registering its Claw Design with the Copyright
                 27
                 28   claw-logo-idea/ (last visited July 17, 2019)).
DLA P IPER LLP (US)    EAST\168046712.2
     SAN DIEGO                                                         -14-
                                             ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                        19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.63 Page 15 of 29



                  1   Office. Moreover, in clear contravention of Leonard’s contractual obligations and
                  2   NIKE’s exclusive ownership rights in and to the Claw Design, Leonard has
                  3   continued to use and reproduce the Claw Design, without NIKE’s authorization, on
                  4   his non-Nike apparel worn publicly, and has manifested his imminent intent to
                  5   commercially exploit the Claw Design on non-NIKE merchandise. (Compl. ¶¶ 4,
                  6   44.) Thus, in addition to seeking a judicial declaration that NIKE, and not Leonard,
                  7   is the exclusive owner of the registered Claw Design, NIKE also brings the
                  8   following Counterclaims: (i) copyright infringement under 35 U.S.C. §§101 et seq.,
                  9   based on Leonard’s unauthorized reproduction and intended distribution of the
                 10   Claw Design; (ii) fraud on the Copyright Office, based on Leonard’s intentionally
                 11   false statements made to Copyright Office in applying for registration of the exact
                 12   same Claw Design that Leonard knows he did not author and does not own; and
                 13   (iii) breach of contract, based on Leonard’s numerous violations of his contractual
                 14   obligations under the Contract’s clear and unambiguous terms.
                 15                                          PARTIES
                 16         11.    NIKE is a corporation organized and existing under the laws of the
                 17   State of Oregon, with a principal place of business in Beaverton, Oregon.
                 18         12.    On information and belief, Leonard is an individual residing in the
                 19   State of California.
                 20                              JURISDICTION AND VENUE
                 21         13.    Original subject matter jurisdiction exists over NIKE’s Counterclaims
                 22   pursuant to the Declaratory Judgments Act, 28 U.S.C. §§ 2201, the Copyright Act
                 23   35 U.S.C. §§ 101, and 28 U.S.C. §§ 1331 and 1338.
                 24         14.    On information and belief, this Court has personal jurisdiction over
                 25   Leonard because he is a resident of the State of California, and by virtue of his
                 26   filing the Complaint in this judicial District.
                 27         15.    Should this action be transferred to the District of Oregon in
                 28   accordance with NIKE’s motion to transfer pursuant to 28 U.S.C. § 1404(a) filed
DLA P IPER LLP (US)    EAST\168046712.2
     SAN DIEGO                                              -15-
                                          ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                     19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.64 Page 16 of 29



                  1   concurrently herewith, personal jurisdiction exists over Leonard in the transferee
                  2   State of Oregon because he knowingly and willingly agreed to the forum selection
                  3   clause set forth in Paragraph 21 of the Contract’s Standard Terms and Conditions
                  4   (see Exhibit A attached hereto), which provides that that any suit or action arising
                  5   under the Contract be filed in a court of competent jurisdiction in the State of
                  6   Oregon, and through which Leonard consented to personal jurisdiction in the State
                  7   of Oregon.
                  8           16.    In the absence of the Contract’s valid and enforceable forum selection
                  9   clause, venue would be otherwise proper in this judicial district pursuant to 28
                 10   U.S.C. § 1391 because NIKE regularly conducts business in this judicial District
                 11   and because, on information and belief and according to Leonard’s own allegations
                 12   in the Complaint, Leonard resided in this judicial District at times relevant to the
                 13   action.
                 14           17.    Should this action be transferred to the District of Oregon in
                 15   accordance with NIKE’s motion to transfer pursuant to 28 U.S.C. § 1404(a) filed
                 16   concurrently herewith, venue is proper in the District of Oregon pursuant to the
                 17   valid and enforceable forum selection clause agreed between the parties and set
                 18   forth in Paragraph 21 of the Contract’s Standard Terms and Conditions (see
                 19   Exhibit A attached hereto).
                 20                                           FACTS
                 21           A.     The Parties’ Contractual Relationship
                 22           18.    On October 26, 2011, NIKE entered into the Contract with Kawhi
                 23   Leonard, LLC, as “CONSULTANT,” and Kawhi Leonard, as “ATHLETE,” who,
                 24   “for purposes of [the] Contract, [was] under an exclusive employment agreement
                 25   with CONSULTANT.” (See Exhibit A.)
                 26           19.    Leonard entered into and executed the Contract knowingly and
                 27   willingly.
                 28   /////
DLA P IPER LLP (US)    EAST\168046712.2
     SAN DIEGO                                                   -16-
                                           ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                      19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.65 Page 17 of 29



                  1           20.    The Contract was effective as of October 1, 2011 and provided in part
                  2   that Leonard would endorse the NIKE brand and NIKE-branded products.
                  3           21.    The Contract was subsequently extended, and it ultimately expired
                  4   without further extension on September 30, 2018.
                  5           22.    The Contract attached and incorporated NIKE Standard Terms and
                  6   Conditions.
                  7           23.    Paragraph 8 of the Standard Terms and Conditions provides as
                  8   follows:
                  9                  OWNERSHIP OF NIKE MARKS, DESIGNS & CREATIVES.
                                     CONSULTANT (a) acknowledges that NIKE exclusively owns
                 10                  all rights, title and interest in and to the NIKE Marks and that
                 11                  NIKE shall exclusively own all rights, title and interest in and to
                                     any logos, trademarks, service marks, characters, personas,
                 12                  copyrights, shoe or other product designs, patents, trade secrets
                 13                  or other forms of intellectual property created by NIKE (and/or
                                     its agents), CONSULTANT or ATHLETE in connection with
                 14                  this Contract; (b) shall completely cooperate with NIKE in its
                                     efforts to obtain and maintain protection for such right, title and
                 15                  interest, including by promptly executing any documents as may
                 16                  be required by NIKE in connection therewith; and (c) further
                                     acknowledges that after expiration or termination of this
                 17                  Contract, NIKE shall continue to have the unrestricted right to
                 18                  use (and without any CONSULTANT or ATHLETE approval)
                                     such intellectual property, including without limitation the right
                 19                  to re-issue a "signature" product previously associated with
                                     ATHLETE, provided that such post-contractual use shall not
                 20                  then include the ATHLETE Endorsement.
                 21
                 22   (Exhibit A ¶ 8.)

                 23           24.    Through Paragraph 13(b) of the Standard Terms, CONSULTANT

                 24   represented, warranted and covenanted that: “Neither CONSULTANT nor

                 25   ATHLETE shall permit, or authorize, any third-party licensee of theirs to use any

                 26   NIKE Marks or condone any licensee’s unauthorized use thereof.” (Exhibit A

                 27   ¶ 13(b).)

                 28   /////
DLA P IPER LLP (US)    EAST\168046712.2
     SAN DIEGO                                                   -17-
                                           ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                      19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.66 Page 18 of 29



                  1          25.     The Standard Terms define “NIKE Marks” as “the NIKE name, the
                  2   Swoosh Design, the NIKE AIR Design, the Basketball Player Silhouette
                  3   (‘Jumpman’) Design or any other trademarks or brands (e.g., Sports Specialties,
                  4   Brand Jordan, SPL.28) now or hereafter owned and/or controlled by NIKE.” (Id.
                  5   ¶ 1(d).)
                  6          26.     During the term of the Contract, Leonard provided to NIKE the
                  7   following image:
                  8
                  9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17          27.     During the term of the Contract, and in connection therewith, NIKE’s
                 18   design team prepared and provided to Leonard a number of proposed designs, for
                 19   the purpose of creating a logo to affix to NIKE branded merchandise.
                 20          28.     During the term of the Contract, and in connection therewith, NIKE’s
                 21   design team created and provided to Leonard the following design proposal:
                 22
                 23
                 24
                 25
                 26
                 27
                 28
DLA P IPER LLP (US)    EAST\168046712.2
     SAN DIEGO                                                 -18-
                                           ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                      19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.67 Page 19 of 29



                  1           29.    The image reproduced in Paragraph 28 above was affixed by NIKE to
                  2   NIKE merchandise worn and endorsed by Leonard.
                  3           30.    Beginning as early as Spring 2016, NIKE commercially sold
                  4   merchandise branded with the design reproduced in Paragraph 28 above.
                  5           31.    Paragraph 21 of the Standard Terms includes the following choice-of-
                  6   law and forum-selection provision (Exhibit A ¶ 21):
                  7                  GOVERNING LAW & JURISDICTION. This Contract shall
                                     be governed by and construed in accordance with the laws of the
                  8
                                     State of Oregon and except as provided in Paragraph 14, any suit
                  9                  or action arising hereunder shall be filed in a Court of competent
                                     jurisdiction within the State of Oregon. CONSULTANT and
                 10
                                     ATHLETE hereby consent to personal jurisdiction within the
                 11                  State of Oregon and to service of process by registered or
                                     certified mail addressed to the respective party as set forth above.
                 12
                 13           32.    Paragraph 23 of the Standard Terms provides: “ENTIRE
                 14   CONTRACT.” This Contract shall constitute the entire understanding between
                 15   CONSULTANT and NIKE and may not be altered or modified except by a written
                 16   agreement, signed by both parties. Any previous agreements between the parties
                 17   shall have no further force or effect. (Id. ¶ 22.)
                 18           33.    Besides the Contract, NIKE and Leonard never entered into a separate
                 19   written agreement addressing the ownership, title or rights in the design reproduced
                 20   in Paragraph 28 above.
                 21           34.    An article first published on October 29, 2014 attributes the following
                 22   statements to Leonard: “I drew up the rough draft, sent it over and they (Jordan
                 23   Brand) made it perfect…I give the Jordan Brand team all the credit because I’m no
                 24   artist at all…They refined it and made it look better than I thought it would ever be,
                 25   and I’m extremely happy with the final version.” (See Exhibits C and D attached
                 26   hereto.)
                 27   /////
                 28   /////
DLA P IPER LLP (US)    EAST\168046712.2
     SAN DIEGO                                                   -19-
                                           ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                      19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.68 Page 20 of 29



                  1           B.     NIKE’s Copyright Registration for the Claw Design
                  2           35.    Relying on Contract’s terms, and the fact that NIKE’s design team
                  3   originally authored the Claw Design on a “work-for-hire” basis on NIKE’s behalf,
                  4   NIKE filed a copyright application for the Claw Design, which issued as the
                  5   Registration, effective May 11, 2017. (See Exhibit B attached hereto.)
                  6           36.    The design subject to the Registration is the same design reproduced in
                  7   Paragraph 28 above that NIKE provided and proposed to Leonard during the term
                  8   of the Contract.
                  9           C.     Leonard’s Improper Trademark and Copyright Registrations
                 10           37.    Unbeknownst to NIKE, Leonard improperly filed a U.S. federal
                 11   trademark application on November 7, 2017 for an alleged mark based on
                 12   Leonard’s purported intent to use such mark in commerce on goods in Class 25,
                 13   namely, “hats; shirts; pants; shorts; jackets; sweatshirts; sweatpants; jeans.” This
                 14   application ultimately issued as Registration No. 5,608,427 on or around November
                 15   18, 2019 (the “’427 Registration”).
                 16           38.    The ’427 Registration is directed to the same image reproduced in
                 17   Paragraph 28 above.
                 18           39.    According to U.S.P.T.O. records, on or about August 30, 2018,
                 19   Leonard filed a Statement of Use with the U.SP.T.O. in connection with the ’427
                 20   Registration, which claimed Leonard had been using the applied-for logo on goods
                 21   in commerce as follows: jackets as early as February 2016; hats as early as May
                 22   2016; shirts, sweatpants, and sweatshirts as early as August 2016; and shorts, pants,
                 23   and jeans as early as March 2017.
                 24           40.    On information and belief, on or around June 3, 2019, Leonard filed a
                 25   copyright application with the U.S. Copyright Office for a purported work titled
                 26   “Kawhi Leonard Logo,” which has been granted registration as Reg. No.
                 27   VA0002153704 (the “Leonard Registration”).
                 28   /////
DLA P IPER LLP (US)    EAST\168046712.2
     SAN DIEGO                                                  -20-
                                           ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                      19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.69 Page 21 of 29



                  1           41.    On information and belief, the Leonard Registration covers the very
                  2   same Claw Design reproduced in Paragraph 28 above and covered by the
                  3   Registration duly and rightfully owned by NIKE.
                  4           42.    In his application for the Leonard Registration, Leonard fraudulently
                  5   claimed to be the author and sole owner of the Claw Design, with knowledge that
                  6   NIKE’s designers, and not Leonard, authored the Claw Design, and with specific
                  7   intent to deceive the U.S. Copyright Office into granting the Leonard Registration
                  8   to the detriment and prejudice of NIKE, as the true and exclusive owner of the
                  9   Claw Design.
                 10           D.     The Parties’ Dispute
                 11           43.    NIKE became aware in December 2018 that Leonard was continuing
                 12   to use the Claw Design subject to the Registration on non-NIKE endorsed products.
                 13           44.    Accordingly, NIKE notified Leonard that his use (or his sponsors’ use)
                 14   of the Claw Design on products that did not originate from NIKE was in violation
                 15   of the Contract and requested that Leonard and his sponsors cease use of the same.
                 16           45.    After several months of delay, Leonard filed his Complaint during the
                 17   NBA playoffs. Leonard’s Complaint seeks a judicial declaration that Leonard is the
                 18   owner of the copyright in the Claw Design subject to the Registration, claims that
                 19   NIKE committed fraud on the Copyright Office in applying for the Registration,
                 20   and alleges that Leonard’s use of the registered Claw Design does not violate any of
                 21   NIKE’s intellectual property rights.
                 22           46.    In the Complaint, Leonard states his intent, in the near future, to use
                 23   the Claw Design on clothing lines, footwear and on other unspecified apparel
                 24   products, and to affix the Claw Design on items he intends to bring to market and
                 25   distribute in connection with sports camps and charity functions.
                 26           47.    In fact, during the NBA Finals, Leonard reproduced the Claw Design
                 27   without NIKE’s authorization and affixed it to non-Nike apparel, in violation of
                 28   /////
DLA P IPER LLP (US)    EAST\168046712.2
     SAN DIEGO                                                   -21-
                                           ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                      19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.70 Page 22 of 29



                  1   NIKE’s exclusive copyright in and to the Claw Design as well as Leonard’s
                  2   obligations and covenants under the Contract.
                  3                               FIRST CLAIM FOR RELIEF
                  4                       Declaratory Judgment Of Copyright Ownership
                  5           48.    NIKE re-alleges and incorporates by reference paragraphs 1 through
                  6   47 inclusive, as though fully set forth herein.
                  7           49.    The Claw Design is an original work of authorship and copyrightable
                  8   subject matter under the laws of the United States.
                  9           50.    The Claw Design was duly registered with the United States Copyright
                 10   Office by NIKE under Registration No. VA0002097900.
                 11           51.    In the Contract, Plaintiff expressly acknowledged that NIKE
                 12   exclusively owns all rights, title, and interest in any logos, copyrights, or other
                 13   intellectual property created by NIKE or Plaintiff in connection with the Contract.
                 14   (See Exhibit A ¶ 8.)
                 15           52.    The Claw Design subject to the Registration was created during the
                 16   term of the Contract and in connection therewith.
                 17           53.    NIKE designers authored the Claw Design on a “work-for-hire” basis
                 18   on behalf of NIKE.
                 19           54.    Plaintiff did not author the Claw Design subject to the Registration.
                 20           55.    Leonard did not employ or commission the designers that authored the
                 21   Claw Design on a “work-for-hire” basis on Leonard’s behalf.
                 22           56.    NIKE has not assigned or otherwise transferred any of its ownership
                 23   rights in or to the registered Claw Design to Leonard or any third-party.
                 24                              SECOND CLAIM FOR RELIEF
                 25                                  Copyright Infringement
                 26           57.    NIKE re-alleges and incorporates by reference paragraphs 1 through
                 27   56 inclusive, as though fully set forth herein.
                 28   /////
DLA P IPER LLP (US)    EAST\168046712.2
     SAN DIEGO                                                  -22-
                                            ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                       19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.71 Page 23 of 29



                  1           58.    The Claw Design is an original work of authorship and copyrightable
                  2   subject matter under the laws of the United States.
                  3           59.    The Claw Design was duly registered with the United States Copyright
                  4   Office by NIKE under Registration No. VA0002097900.
                  5           60.    By reproducing the Claw Design on non-NIKE merchandise without
                  6   authorization, Leonard has knowingly and willfully infringed, and will continue to
                  7   infringe, NIKE’s copyright in the Claw Design.
                  8           61.    Leonard has expressed his manifest intent to distribute and sell
                  9   merchandise bearing the Claw Design, in further willful violation of NIKE’s
                 10   exclusive right to reproduce and distribute the copyrighted Claw Design.
                 11           62.    Each infringement by Leonard of the Claw Design constitutes a
                 12   separate and distinct act of infringement.
                 13           63.    NIKE placed Leonard on notice of his infringement, yet Leonard
                 14   continued to infringe NIKE’s copyright in and to the Claw Design. As noted
                 15   above, after NIKE notified Leonard in writing of NIKE’s ownership rights in the
                 16   Claw Design, and demanded that he cease and desist from any continued
                 17   unauthorized use or reproduction of the Claw Design, Leonard reproduced and
                 18   affixed the Claw Design without NIKE’s authorization to non-Nike apparel that he
                 19   wore during the NBA Finals, in violation of NIKE’s exclusive rights in and to the
                 20   Claw Design under the Copyright Act.
                 21           64.    NIKE is entitled to the maximum statutory damages recoverable, or for
                 22   other amounts as may be proper, pursuant to 17 U.S.C. §504.
                 23           65.    NIKE is further entitled to its attorney’s fees and full costs pursuant to
                 24   17 U.S.C. §505.
                 25           66.    As a direct and proximate result of Defendants’ actions Plaintiff will
                 26   suffer imminent and irreparable harm, much of which cannot be reasonably or
                 27   adequately measured or compensated in damages.
                 28   /////
DLA P IPER LLP (US)    EAST\168046712.2
     SAN DIEGO                                                   -23-
                                           ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                      19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.72 Page 24 of 29



                  1                             THIRD CLAIM FOR RELIEF
                  2               Copyright Cancellation for Fraud on the Copyright Office
                  3         67.    NIKE re-alleges and incorporates by reference paragraphs 1 through
                  4   66 inclusive, as though fully set forth herein
                  5         68.    In the Contract, Plaintiff knowingly and willingly acknowledged that
                  6   NIKE exclusively owns all rights, title, and interest in any logos, copyrights, or
                  7   other intellectual property created by NIKE or Plaintiff in connection with the
                  8   Contract. (See Exhibit A ¶ 8.)
                  9         69.    In or around April 2014, during the Contract term, Leonard provided
                 10   to NIKE a “rough draft” sketch that differs substantially from the Claw Design
                 11   created by NIKE’s design team in connection with the Contract.
                 12         70.    Through interview statements published in October 2014, Leonard
                 13   credited NIKE’s design team for their work in developing the Claw Design. (See
                 14   Exhibits C & D.)
                 15         71.    Leonard specifically knew that he did not author the Claw Design, and
                 16   specifically knew of the Contract’s intellectual property ownership provision.
                 17   Nevertheless, Leonard filed an application with the U.S. Copyright Office to
                 18   register the very same Claw Design created, owned, and duly registered by NIKE.
                 19   In doing so, Leonard falsely and fraudulently claimed in his copyright application
                 20   to be the author and sole owner of the Claw Design, and intended to deceive the
                 21   U.S Copyright Office into granting the Leonard Registration.
                 22         72.    NIKE has been, and will continue to be, harmed and prejudiced by the
                 23   Copyright Office’s grant of the Leonard Registration due to Leonard’s intentionally
                 24   fraudulent representations. For the reasons set forth above, NIKE is the exclusive
                 25   owner of the Claw Design. The existence of the Leonard Registration clouds
                 26   NIKE’s title to the Claw Design, presumptively confers upon Leonard exclusive
                 27   rights under the Copyright Act that belong to NIKE, and deceives the public as to
                 28   the Claw Design’s authorship and ownership.
DLA P IPER LLP (US)    EAST\168046712.2
     SAN DIEGO                                             -24-
                                         ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                    19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.73 Page 25 of 29



                  1                              FOURTH CLAIM FOR RELIEF
                  2                               Breach of Contract, Paragraph 8
                  3         73.    NIKE re-alleges and incorporates by reference paragraphs 1 through
                  4   72 inclusive, as though fully set forth herein
                  5         74.    NIKE and Leonard willingly and knowingly entered into the Contract.
                  6         75.    The Contract is valid and enforceable.
                  7         76.    NIKE has performed and satisfied all of its duties and obligations
                  8   under the Contract.
                  9         77.    Leonard has breached the Contract by violating the duties and
                 10   obligations set forth in Paragraph 8 of the Standard Terms. Despite acknowledging
                 11   NIKE’s exclusive ownership in the Claw Design through the clear and
                 12   unambiguous terms set forth in Paragraph 8, Leonard has violated such terms by
                 13   filing the Complaint which falsely asserts that Leonard is the sole owner of the
                 14   Claw Design and that NIKE committed fraud on the Copyright Office by applying
                 15   for registration of the Claw Design.
                 16         78.    Leonard has further violated the terms of Paragraph 8 of the Standard
                 17   Terms through his efforts to apply for and obtain federal trademark and copyright
                 18   registrations associated with the Claw Design, despite expressly acknowledging
                 19   NIKE’s exclusive ownership rights in the Claw Design and agreeing to cooperate
                 20   with NIKE in its efforts to obtain and maintain protection for its rights, tittle and
                 21   interest in the Claw Design. (See Exhibit A, ¶ 8.)
                 22         79.    As a direct and proximate result of Leonard’s breach, NIKE has been
                 23   irreparably harmed and has suffered monetary damage, in an amount to be
                 24   determined at trial.
                 25                                   FIFTH CLAIM FOR RELIEF
                 26                                Breach of Contract, Paragraph 13(b)
                 27         80.    NIKE re-alleges and incorporates by reference paragraphs 1 through
                 28   79 inclusive, as though fully set forth herein.
DLA P IPER LLP (US)    EAST\168046712.2
     SAN DIEGO                                                  -25-
                                             ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                        19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.74 Page 26 of 29



                  1           81.    NIKE and Leonard willingly and knowingly entered into the Contract.
                  2           82.    The Contract is valid and enforceable.
                  3           83.    NIKE has performed and satisfied all of its duties and obligations
                  4   under the Contract.
                  5           84.    Leonard has breached the Contract by violating the duties and
                  6   obligations set forth in Paragraph 13(b) of the Standard Terms. Despite
                  7   representing, warranting and covenanting not to permit or authorize any third-
                  8   parties to use any NIKE Marks or condone unauthorized third-party use thereof,
                  9   Leonard has breached, and upon information and belief will continue to breach,
                 10   these terms by using and commercially exploiting the Claw Design on non-NIKE
                 11   third-party merchandise, as Leonard has alleged in the Complaint. (See Compl.¶¶ 4,
                 12   44.)
                 13           85.    The Claw Design constitutes a NIKE Mark subject to Paragraph 13(b)
                 14   under the terms of the Contract.
                 15           86.    As a direct and proximate result of Leonard’s breach, NIKE has been
                 16   irreparably harmed and has suffered monetary damage, in an amount to be
                 17   determined at trial.
                 18                                   SIXTH CLAIM FOR RELIEF
                 19                                 Breach of Contract, Paragraph 21
                 20           87.    NIKE re-alleges and incorporates by reference paragraphs 1 through
                 21   86 inclusive, as though fully set forth herein.
                 22           88.    NIKE and Leonard willingly and knowingly entered into the Contract.
                 23           89.    The Contract is valid and enforceable.
                 24           90.    NIKE has performed and satisfied all of its duties and obligations
                 25   under the Contract.
                 26           91.    Leonard has breached the Contract by violating the duties and
                 27   obligations set forth in Paragraph 21 of the Standard Terms, which clearly and
                 28   /////
DLA P IPER LLP (US)    EAST\168046712.2
     SAN DIEGO                                                   -26-
                                             ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                        19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.75 Page 27 of 29



                  1   unambiguously requires that any suit or action arising under the Contract be filed in
                  2   a court of competent jurisdiction in the State of Oregon.
                  3           92.     By filing the Complaint in this District, Leonard has breached the
                  4   terms set forth in Paragraph 21 of the Contract, directly and proximately causing
                  5   NIKE monetary harm in an amount to be determined, in its effort to transfer this
                  6   action to the proper forum.
                  7                                   PRAYER FOR RELIEF
                  8                 WHEREFORE, NIKE prays for relief as follows:
                  9           A.      That the Complaint against NIKE be dismissed in its entirety with
                 10   prejudice and that a judgment be entered in favor of NIKE and against Leonard;
                 11           B.      For an entry of judgment declaring that NIKE is the exclusive owner
                 12   of the copyright in and to the Claw Design;
                 13           C.      For an entry of judgment against Leonard for infringing and violating
                 14   NIKE’s exclusive rights under the Copyright Act to reproduce and distribute the
                 15   Claw Design;
                 16           D.      For an entry of judgment that Leonard committed fraud on the
                 17   Copyright Office in applying for the Leonard Registration and cancelling the
                 18   Leonard Registration due to such fraud;
                 19           E.      For an entry of judgment against Leonard for breaching the Contract,
                 20   including without limitation Paragraphs 8, 23(b), and 21 of the Standard Terms;
                 21           F.      For a preliminary and permanent injunction enjoining Leonard from
                 22   continuing to infringe NIKE’s exclusive intellectual property rights in the Claw
                 23   Design;
                 24           G.      For an award of monetary damages to compensate NIKE for the harms
                 25   directly and proximately caused by Leonard’s copyright infringement and/or breach
                 26   of contract;
                 27           H.      For an award of NIKE’s attorney’s fees and costs; and
                 28   /////
DLA P IPER LLP (US)    EAST\168046712.2
     SAN DIEGO                                                   -27-
                                            ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                       19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.76 Page 28 of 29



                  1        I.       That NIKE be granted all such other and further relief as the Court
                  2   deems just and proper.
                  3                                     JURY DEMAND
                  4         NIKE demands a trial by jury on any claim or issue triable of right by a jury.
                  5
                  6   Dated: July 17, 2019                            DLA PIPER LLP (US)
                  7
                                                                      /s/ Tamar Y. Duvdevani
                  8                                                   Stanley J. Panikowski
                                                                      401 B Street, Suite 1700
                  9
                                                                      San Diego, CA 92101
                 10                                                   Tel: 619.699.2700
                                                                      Fax: 619.699.2701
                 11
                 12                                                   Of Counsel:
                 13                                                   Tamar Y. Duvdevani (pro hac vice)
                                                                      Matthew N. Ganas (pro hac vice)
                 14
                                                                      1251 Avenue of the Americas
                 15                                                   New York, New York 10020-1104
                                                                      Tel: 212.335.4500
                 16
                                                                      Fax: 212.335.4501
                 17
                 18                                                   Attorneys for Defendant NIKE, Inc.

                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
DLA P IPER LLP (US)   EAST\168046712.2
     SAN DIEGO                                                 -28-
                                          ANSWER AND COUNTERCLAIM TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                     19-cv-01035-BAS-BGS
             Case 3:19-cv-01035-BAS-BGS Document 16 Filed 07/17/19 PageID.77 Page 29 of 29



                  1                               TABLE OF CONTENTS
                  2                                      EXHIBITS
                  3
                  4   Exhibit                          Description                              Pages
                  5     A     Contract’s Standard Terms and Conditions                          29-41
                  6     B     Copyright Registration Certificate - Kawhi Leonard Logo -          42
                              VA 2-097-900
                  7
                        C     “The Oral History of Kawhi Leaonard’s ‘Klaw’ Logo,” Jun.          43-54
                  8           5, 2019
                  9     D     Copy of Original Article - Kawhi Leonard Says “The Claw”          55-60
                              Logo was His Idea - Nice Kicks
                 10     E     Image Plaintiff sent to NIKE on or around April 14, 2014            61
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
DLA P IPER LLP (US)   EAST\168046712.2
     SAN DIEGO
                                         ANSWER AND COUNTERCLAIMS TO COMPLAINT FOR DECLARATORY RELIEF
                                                                                     19-cv-01035-BAS-BGS
